The plaintiff in error was convicted in the county court of Garfield county on a charge of manufacturing a still and was sentenced to pay a fine of $500 and to serve 180 days in the county jail.
Judgment was rendered on February 10, 1928, and the appeal was lodged in this court on June 13, 1928, more than 120 days after the rendition of the judgment. Under section 2808, Comp. St. 1921, the extreme limit within which an appeal for a conviction for a misdemeanor may be filed in this court is 120 days. The appeal not having been filed within such time, this court does not acquire jurisdiction, and the attempted appeal will be dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 193